Gilbert,- J.
This is the third appearance of this ease. Coffey v. Cobb, 140 Ga. 661 (79 S. E. 568); Id. 143 Ga. 539 (85 S. E. 693). It was error to overrule the ground of demurrer that the plaintiff failed to allege that she made permanent improvements on the land sued for, before filing her original petition, and subsequent!}' to the time when the relation of landlord and tenant between- herself and W. E. Coffey terminated, and after the relation of vendor and vendee existed, and while she held possession as such. The judgment is reversed, with direction that the demurrer be sustained unless the petition is so amended as to cure this defect-before the call of the case.

Judgment reversed, with direction.


All the Justices concur.